Case 4:21-cv-00219-BSM Document 4 Filed 05/06/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY PLAINTIFF
V. CASE NO. 4:21-CV-00219-BSM
T.J. JEFFERS and EMILY SANDERLIN DEFENDANTS

AFFIDAVIT OF SERVICE
I, David M. Donovan, being first duly sworn, state on oath that I have caused

a copy of the Summons and First Amended Complaint to be served on Emily
Sanderlin, Defendant herein, by placing a copy thereof in the United States Mail
addressed to said Defendant with sufficient postage to ensure delivery and with
delivery restricted to the addressee, and which was received by Joseph Ryan, Agent,
on April 28, 2021, as evidenced by the Domestic Return Receipt which is attached
hereto as Exhibit A.

WATTS, DONOVAN, TILLEY & CARSON, P.A.

2120 RIVERFRONT DRIVE, SUITE 275

LITTLE ROCK, AR 72202

(501) 372-1406
(501) 372-1209 FAX

By: Led LA: Dare,

DAVID M. DONOVAN (81184)

lof 2
Case 4:21-cv-00219-BSM Document 4 Filed 05/06/21 Page 2 of 2

STATE OF ARKANSAS )
COUNTY OF _Pulasky _ )

SUBSCRIBED AND SWORN TO before me, the undersigned Notary Public,

 

this _b th day of May, 2021.
athp, E a
NOTARY PUBLIC y
MY COMMISSION EXPIRES:
4.18 1094.

 

 

HEATHER E. MENZIE
PULASKI COUNTY
NOTARY PUBLIC - ARKANSAS
My Commission Expires April 18, 2022
Commission No. 12387489

 

 

 

2 of 2
